Exhibit 10.2
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
AND AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 


 

 
Warrant to Purchase ______ Shares of
Dated: August 22, 2011
Common Stock (subject to adjustment)

 
WARRANT TO PURCHASE COMMON STOCK
of
LEVIATHAN MINERALS GROUP INCORPORATED


 
This certifies that, for value received, Ang Liang Kim, or registered assigns
(“Holder”) is entitled, subject to the terms set forth below, to purchase from
LEVIATHAN MINERALS GROUP INCORPORATED, a Delaware corporation (the “Company”),
_______ shares of the Common Stock, par value $0.0001 per share, of the Company
(the “Common Stock”), upon surrender hereof, at the principal office of the
Company referred to below, with the Notice of Exercise attached hereto duly
executed, and simultaneous payment therefor in lawful money of the United States
or otherwise as hereinafter provided, at the Exercise Price as set forth in
Section 2 below. The number and character of such shares of Common Stock and the
Exercise Price are subject to adjustment as provided below. The term “Warrant”
as used herein shall include this Warrant and any warrants delivered in
substitution or exchange therefor as provided herein.  This Warrant is issued
pursuant to the Securities Purchase Agreement by and among the Company, the
Holder and the other Investors described therein, dated as of the date hereof,
as the same may from time to time be amended, modified or supplemented (the
“Purchase Agreement”).
 
1. Term of Warrant.  Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the date hereof (the “Issuance Date”), and ending at 5:00 p.m., Eastern Standard
Time, on the 2nd anniversary of the Issuance Date, and shall be void thereafter.
 
2. Exercise Price.  The exercise price at which this Warrant may be exercised
shall be $4.25 per share of Common Stock (the “Exercise Price”), as such
Exercise Price may be adjusted from time to time pursuant to Section 11 hereof.
 
3. Exercise of Warrant.
 
(a) Method of Exercise.  The purchase rights represented by this Warrant are
exercisable by the Holder in whole or in part, at any time, or from time to
time, during the term hereof as described in Section 1 above, by the surrender
of this Warrant and the Notice of Exercise annexed hereto duly completed and
executed on behalf of the Holder, at the principal office of the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Company), upon payment by wire transfer or certified bank check.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Issuance of Shares.  This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon such exercise shall be treated for all purposes as
the holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date, the Company or the Company’s
transfer agent, at the Company’s expense, shall issue and deliver to the person
or persons entitled to receive the same a certificate or certificates for the
number of shares issuable upon such exercise. In the event that this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.
 
4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled (after
aggregating all shares that are being issued upon such exercise), the Company
shall make a cash payment equal to the Exercise Price multiplied by such
fraction.
 
5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
 
6. Rights of Stockholders.  The Holder shall not be entitled to vote or receive
dividends or be deemed the holder of Common Stock or any other securities of the
Company that may at any time be issuable on the exercise hereof for any purpose,
nor shall anything contained herein be construed to confer upon the Holder, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise, until this Warrant shall have
been exercised as provided herein.
 
7. Transfer of Warrant.
 
(a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders.  Any
Holder of this Warrant or any portion thereof may change its address as shown on
the Warrant Register by written notice to the Company requesting such
change.  Any notice or written communication required or permitted to be given
to the Holder may be delivered or given by mail to such Holder as shown on the
Warrant Register and at the address shown on the Warrant Register.  Until this
Warrant is transferred on the Warrant Register of the Company, the Company may
treat the Holder as shown on the Warrant Register as the absolute owner of this
Warrant for all purposes, notwithstanding any notice to the contrary.
 
(b) Warrant Agent.  The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing (the “Warrant Agent”).  Thereafter, any such
registration, issuance, exchange or replacement, as the case may be, shall be
made at the office of the Warrant Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Transferability and Negotiability of Warrant.  This Warrant may not be
transferred or assigned in whole or in part without prior written notice to the
Company and compliance with all applicable federal and state securities laws by
the transferor and the transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, if such are requested by the Company).  Subject to the provisions of
this Warrant with respect to compliance with the Securities Act of 1933, as
amended (the “Act”), title to this Warrant may be transferred by endorsement (by
the Holder executing the Assignment Form annexed hereto) and delivery in the
same manner as a negotiable instrument transferable by endorsement and delivery;
provided, however, any purported transfer by the Holder without prior written
notice to the Company shall be void ab initio.
 
(d) Exchange of Warrant Upon a Transfer.  On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.
 
(e) Compliance with Securities Laws.
 
(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Act or any state securities laws.
 
(ii) This Warrant and all shares of Common Stock issued upon exercise hereof or
conversion thereof shall be stamped or imprinted with a legend in substantially
the following form (in addition to any legend required by state securities
laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
AND AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
8. Reservation of Stock.  The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Articles of Incorporation to provide
sufficient reserves of shares of Common Stock issuable upon exercise of this
Warrant.  The Company further covenants that all shares of Common Stock that may
be issued upon the exercise of rights represented by this Warrant and payment of
the Exercise Price, all as set forth herein will be duly and validly authorized
and issued, fully paid and nonassessable and free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously therewith).  The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the exercise of this
Warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Notices.  Whenever the Exercise Price or the shares purchasable hereunder
shall be adjusted pursuant to Section 11 hereof, the Company shall issue a
certificate signed by its Chief Executive Officer setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Exercise Price and the
shares purchasable hereunder after giving effect to such adjustment, and shall
cause a copy of such certificate to be mailed (by first-class mail, postage
prepaid) to the Holder of this Warrant.
 
10. Amendments and Waivers.
 
(a) Any term or condition of this Warrant may be amended with the written
consent of the Company and the Holder.  Any amendment effected in accordance
with this Section 10(a) shall be binding upon the Holder and each future holder
of this Warrant and the Company.
 
(b) No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.
 
11. Adjustments. The Exercise Price and the shares purchasable hereunder are
subject to adjustment from time to time as follows:
 
(a) Reclassification, etc.  If the Company, at any time while this Warrant
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 11.
 
(b) Split, Subdivision or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall split, subdivide or
combine the securities as to which purchase rights under this Warrant exist,
into a different number of securities of the same class, the Exercise Price for
such securities shall be proportionately decreased in the case of a split or
subdivision or proportionately increased in the case of a combination and the
number of such securities shall be proportionately increased in the case of a
split or subdivision or proportionately decreased in the case of a combination.
 
(c) Issuance of Additional Shares of Common Stock.  In the event the Company
shall, at any time this Warrant remains outstanding and unexpired, issue shares
of Common Stock in an Equity Sale (as hereinafter defined), the number of shares
of Common Stock, for which this Warrant and the warrants issued to other
Investors that are parties to the Purchase Agreement is exercisable, shall be
increased after the occurrence of any such Equity Sale by 4% of the number of
shares of Common Stock issued in the Equity Sale pro rata in accordance with
each Investors respective investment.  An “Equity Sale” means the first
underwritten public offering of shares of Common Stock to the general public
under the Securities Act of 1933, as amended,
 
 
4

--------------------------------------------------------------------------------

 
 
(d) Anti-Dilution.  If the Company, at any time while this Warrant remains
outstanding and unexpired, shall issue any securities (other than the issuance,
vesting or exercise of any securities issued pursuant to a stock option plan
approved by shareholders) for a consideration per share (the “New Issuance
Price”) less than the Exercise Price in effect immediately prior to such issue
or sale (the foregoing a “Dilutive Issuance”), then immediately after such
Dilutive Issuance, the Exercise Price then in effect shall be reduced to an
amount equal to a price determined by multiplying such Exercise Price by a
fraction, the numerator of which shall be a sum equal to the number of shares of
Common Stock outstanding immediately prior to such issuance, plus the number of
shares of Common Stock that the aggregate consideration received by this Company
for such issuance would purchase at such Exercise Price; and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such issuance plus the number of shares of such Additional Stock.
 
(e) Calculations.  All calculations under this Section 11 shall be made to the
nearest four decimal points.
 
12. Merger, Sale of Assets, etc.  If at any time while this Warrant is
outstanding and unexpired there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), (ii) a merger or consolidation of the Company with or into
another corporation in which the Company is not the surviving entity, or a
reverse triangular merger in which the Company is the surviving entity but the
shares of the Company’s capital stock outstanding immediately prior to the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other corporation or other entity, then, in connection with such reorganization,
merger, consolidation, sale or transfer (each, a “Fundamental Transaction”), the
Company shall provide the Holder with at least 30 days notice prior to the
consummation of such Fundamental Transaction, during which 30-day period the
Holder may exercise this Warrant.  If and to the extent this Warrant is not
exercised during such 30-day period, this Warrant shall be cancelled, void and
of no further force or effect.
 
13. Saturdays, Sundays and Holidays.  If the last or appointed day for the
taking of any action or the expiration of any right granted herein shall be a
Saturday, Sunday or United States federal holiday, then (notwithstanding
anything herein to the contrary) such action may be taken or such right may be
exercised on the next succeeding day that is not a Saturday, Sunday or holiday.
 
14. Governing Law; Venue.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Minnesota applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State.  Any and all actions brought under this Warrant
shall be brought in the state or federal courts located in the State of
Minnesota.
 
15. Binding Effect.  The terms of this Warrant shall be binding upon and inure
to the benefit of the Company and the Holder and their respective successors and
assigns.
 
[SIGNATURES FOLLOW]
 
 
5

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, LEVIATHAN MINERALS GROUP INCORPORATED has caused this
Warrant to be executed by its officers thereunto duly authorized.
 
Dated:  August 22, 2011
       
LEVIATHAN MINERALS GROUP INCORPORATED
   
By:_______________________                                                                
Samuel K. Zia
Its:          Chief Executive Officer

 
 
6

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
(1)           The undersigned hereby elects to purchase _______ shares of Common
Stock of LEVIATHAN MINERALS GROUP INCORPORATED, pursuant to the provisions of
Section 3(a) of the attached Warrant, and tenders herewith payment of the
purchase price for such shares in full, as provided in Section 3(a) of the
Warrant.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
ac­knowledges that (a) the Holder is an “accredited investor” as defined in Rule
501(a) under the Securities Act of 1933, as amended, (b) the shares of Common
Stock to be issued upon exercise hereof are being acquired for investment, and
(c) the undersigned will not offer, sell or otherwise dispose of any such shares
of Common Stock except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended, or any applicable state securities
laws.
 
(3)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:
 
                                                                                                                
                                                                                                                
___________________________________
      (Name)
 
                                                                                                               
                                                                                                                
___________________________________
      (Name)
 
(4)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 
                                                                                                              
                                                                                                                
___________________________________
      (Name)
 
 
______________            _____________________________
(Date)                                  (Signature)
 
 
7

--------------------------------------------------------------------------------

 
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
Address
No. of Shares
                             



and does hereby irrevocably constitute and appoint ____________________________
Attorney to make such transfer on the books of LEVIATHAN MINERALS GROUP
INCORPORATED, maintained for the purpose, with full power of substitution in the
premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment, and that the Assignee will
not offer, sell or otherwise dispose of this Warrant or any shares of stock to
be issued upon exercise hereof except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended, or any applicable
state securities laws.


Dated: _________________________




                                                                                                                
________________________________
      Signature of Holder
 
 
8

--------------------------------------------------------------------------------



